DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 02/15/2022. Currently, claims 1-21 are pending. Claims 1 and 10 have been amended. Claim 21 is newly added. No claim has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,189,788 (Robinson et al. – hereinafter Robinson) in view of U.S. Patent Appl. Pub. No. 2009/0066478 (Colella), and further in view of U.S. Patent No. 7,769,638 (Mollett et al. – hereinafter Mollett).

Referring to claim 1, Robinson discloses a system for the sale of age-restricted merchandise without transmission of biometric information, the system comprising: 
a customer database containing a plurality of customer records; [See col. 5, line 49-col. 6, line 24]
a control circuit communicatively coupled to the server and to the customer database, the control circuit configured to: [See Fig. 1, col. 5, lines 33-48]
query a customer through the customer device whether the customer agrees to local biometric authentication to enable the purchase of age-restricted merchandise items; [See col. 7, lines 6-52; col. 10, lines 3-48]
receive customer identification proof documentation including age information from the customer device; [See col. 10, lines 3-48]
associate a unique identifier corresponding to the customer device with the customer; [See col. 10, line 49-col. 11, line 5]
store in the customer database the customer’s agreement to permit local biometric authentication to enable the purchase of age-restricted merchandise items, the customer’s identification proof documentation, and the unique identifier associated with the customer device; [See col. 11, line 26-col. 12, line 25]
receive an online order for the purchase of one or more merchandise items from the customer device and receive a unique identifier corresponding to a customer device transmitting the purchase order; [See col. 26, lines 20-45]
receive confirmation that local biometric authentication was performed at the customer device transmitting the purchase order; [See col. 19, line 56-col. 20, line 1; col. 26, lines 20-45]
verify the customer’s identity and the local biometric authentication by matching the unique identifier received with the purchase order with the unique identifier for the customer stored in the customer database; [See col. 26, line 47-col. 27, line 28; col. 27, line 65-col. 28, line 42; col. 19, lines 39-55]
verify the customer’s age based on the customer’s identification proof documentation meets or exceeds the predetermined minimum age required for the age-restricted merchandise item; and [See col. 26, line 20- col. 27, line 31; col. 30, lines 55-58]
authorize completion of the purchase of the age-restricted merchandise item by the customer. [See col. 26, line 59-col. 27, line 8] 
Robinson does not explicitly disclose the limitations: 
the local biometric authentication being performed without transmission of biometric information between the customer device and the server, the server being remote from the customer device, without calculation of an identity verification score based on non-biometric considerations; 
a plurality of age-restricted merchandise items offered for sale to customers, the age-restricted merchandise items each being restricted from purchase by individuals below a predetermined minimum age; and 
a server configured to receive orders for the purchase of merchandise items from customer devices. 
Colella teaches a system with the limitation: the local biometric authentication being performed without transmission of biometric information between the customer device and the server, the server being remote from the customer device, without calculation of an identity verification score based on non-biometric considerations. [See paragraphs 0021, 0032, 0033, 0050-0056 – The local biometric authentication is applicable to online/internet commerce.] 
One of ordinary skill in the art would have recognized that applying the known technique of Colella to Robinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Colella to the teaching of Robinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such local biometric authentication. Further, applying the feature of local biometric authentication to Robinson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient user authentication during a transaction from a local terminal. [See Robinson col. 19, line 56-col. 20, line 1; Colella paragraphs 0050-0056]
Mollett teaches a system with the limitations: 
a plurality of age-restricted merchandise items offered for sale to customers, the age-restricted merchandise items each being restricted from purchase by individuals below a predetermined minimum age; and [See col. 12, lines 29-39]
a server configured to receive orders for the purchase of merchandise items from customer devices. [See col. 12, lines 29-39; col, 12, line 65-col. 13, line 6] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Robinson and Colella to have incorporated an age verification feature as in Mollett with the motivation of authorizing a transaction based on age requirement determination. [See Robinson col. 26, line 20- col. 27, line 31; col. 30, lines 55-58; Mollett col. 12, line 29-col. 14, line 13]

Referring to claim 2, the combination of Robinson, Colella and Mollett discloses the system of claim 1, wherein the unique identifier is a universally unique identifier (UUID) comprising a 128-bit number. [See Robinson col. 10, line 49-col. 11, line 5]

Referring to claim 3, the combination of Robinson, Colella and Mollett discloses the system of claim 1, wherein the customer device is a smartphone and the local biometric authentication is performed entirely at the smartphone. [See Colella paragraph 0057; Robinson col. 19, line 56–col. 20, line 1]

Referring to claim 4, the combination of Robinson, Colella and Mollett discloses the system of claim 3, wherein the biometric authentication performed locally at the smartphone is fingerprint authentication, iris scan authentication, facial recognition, voice authentication, or palm vein recognition. [See Colella paragraphs 0032, 0033]

Referring to claim 5, the combination of Robinson, Colella and Mollett discloses the system of claim 4, further comprising a software application configured to be downloaded to the smartphone. [See Robinson col. 26, lines 31-46]

Referring to claim 6, the combination of Robinson, Colella and Mollett discloses the system of claim 5, wherein the unique identifier is associated with the smartphone and accessible to the software to the software application after download of the software application to the smartphone. [See Robinson col. 26, lines 31-46]

Referring to claim 7, the combination of Robinson, Colella and Mollett discloses the system of claim 6, wherein the application is configured to prompt the customer for biometric verification when the customer logs onto the application. [See Robinson col. 26, lines 31-46]

Referring to claims 10-16, they contain similar limitations as set forth in claims 1-7 and therefore are rejected based on the same rationale. 

Referring to claim 19, the combination of Robinson, Colella and Mollett discloses the method of claim 10, further comprising, by the control circuit: querying the customer to perform biometric authentication locally at the customer device. [See Robinson col. 17, lines 20-60; col. 26, lines 31-46] 

Referring to claim 20, the combination of Robinson, Colella and Mollett discloses the system of claim 1, wherein the control circuit is configured to: 
in response to determining that at least one of the one or more merchandise items is an age-restricted merchandise item requiring a predetermined minimum age for purchase, transmit a prompt to the customer device that local biometric authentication be performed at the customer device at that time; and [See Robinson col. 26, line 47-col. 27, line 28; col. 27, line 65-col. 28, line 42; col. 19, lines 39-55]
following transmission of the prompt, receive the transmitted unique identifier from the customer device and match it against the stored unique identifier. [See Robinson col. 26, Robinson lines 20-45] 

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Colella and Mollett as applied to claims 1 and 10 above, and further in view of U.S. Patent Appl. Pub. No. 2018/0181964 (Zagarese et al. – hereinafter Zagarese).

Referring to claim 8, the combination of Robinson, Colella and Mollett discloses the system of claim 1 above. The combination does not explicitly disclose the limitations: wherein the control circuit is further configured to: 
store the customer’s address in the customer’s record in the customer database; and 
transmit instructions for a delivery service to deliver the age-restricted merchandise item ordered by the customer to the customer’s address. 
Zagarese teaches a system with the limitations: 
store the customer’s address in the customer’s record in the customer database; and [See paragraphs 01455-01460] 
transmit instructions for a delivery service to deliver the age-restricted merchandise item ordered by the customer to the customer’s address. [See paragraphs 01455-01460] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combined teachings of Robinson, Colella and Mollett to have incorporated an order fulfillment process as in Zagarese with the motivation of fulfilling an online age-restricted transaction. [See Zagarese paragraphs 01455-01460] 

Referring to claim 9, the combination of Robinson, Colella, Mollett and Zagarese discloses the system of claim 1, wherein the control circuit is further configured to: instruct a shopping facility to make the age-restricted merchandise item available for pick up by the customer. [See Zagarese paragraphs 0002-0005, 0229-0234, 0731-0735, 01280-01286] 

Referring to claims 17 and 18, they contain similar limitations as set forth in claims 8 and 9, and therefore are rejected based on the same rationale. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Colella and Mollett as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2015/0106296 (Robinson et al. – hereinafter Robinson II).

Referring to claim 21, the combination of Robinson, Colella and Mollett discloses the system of claim 1 above. The combination does not explicitly disclose the limitation: wherein verification of proof of identification or age is also requested at a time of delivery to the customer or pick up by the customer of the age-restricted merchandise item. 
Robinson II teaches a system with the limitation: wherein verification of proof of identification or age is also requested at a time of delivery to the customer or pick up by the customer of the age-restricted merchandise item. [See paragraphs 0151, 0182]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combined teachings of Robinson, Colella and Mollett to have incorporated an order delivery process as in Robinson II with the motivation of delivering an age-restricted product to a user upon authentication. [See Robinson II paragraphs 0151, 0182] 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687